OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                        AUSTIN




3noraMe 7. 9. fllll,Xeimbar
IzCustriaiAccident Boar8
sAi3tAIl~ Texas




                                               servicing the
                                               into.Texas?
                                            1930, requesting
                                           bove stated QLES-



                                                of the letter
                                             Sherrill,attorzzy,
                                             rkmn' 8 Compa~sa-
                                               es enolosad ia

                             nsus El2otric-Co-
                            8 domiciled in
                            8uthorizut-i
                                       to t‘rcns-
                           ate of Texas and has
                      rt line into Texas from
                      1398set Texarkar;a. Lt
                       any mea constantlyin
                   exas, but in its operations
                   zs a?loyees necessary into
     the State of Tcxzs to aarry on the busi-
     3188sthere. They all, however, return
     to headquarters et Texarkana, :XkBELSaS.
Eonorvble T. ii.Hill, page 2


           *'The'questionhes &risen before the
     3mid es to whet&r or not it is nooessrry
     for this Cooperativeto maintain e Korkmen~:+
     Comgensatloninsurancagollpy to cover the
     activities of,its ezxgloyees who go into the
     State of Textis for the pwqoso of servicing
     tha short line running into.Texas. ~iOuld   .
     or oould the State of Texas pcrmlt employees.
     of the Coogeretlvewho are injured-while
     working in Texas to recover compensation
     fro;3the Cooperativeunder the laws of the
     state of Texas or would the State of Terss
     require  such employee to pursue his remaaies
     in the State of Arkansas sinoe his aotivitfes
     in Texas  wo~alC only be inoidentelto hi?
     Arkensao employment.
             "It is zi+understandingtbst you law
     exempts 'employersof less t&n three employees
     frolathe provisions of the Texas Conponeation
     irct. %oulLthe Arkansas Corporationbore-
     quired to have.three.employeesemployed sole-
     ly in the State of Texas to make this law ap-
     plloable to them, or would it be aggllcableto
     them if they e&Aoyeh three or nore employees
     of the .St&teof kxkensas who were used In the.
     servicingof the lines, although et diffiorent~
     t,j.ms,   in the State &I+"
                               Texas."
          lissiming that the e@oyees   of the Southwest
Arkansils-Electric Cooperztiv2Corporationservi.oinSthe
lines runnfng into the State  ot Texas are engaged in intru-
state comerce, your Inquiry resolves itself ~Gitothb Sol-
1owfng tvio~questions:
          1. Is the Southwest Arkansas Blcctric
     CooperativeCor$orstfon,who sends three or
     more of its i*rkansns onsloyces into the State
     of Taxes for the pirjose  of servvfoingits
     .ahortline'runninginto Texas, subject to the
     Tcxas~YiorWn*s   CompensationLaw?
          2.  If they are not'subjeatto the act,
     &wjran e.zqloyeeof the Southwest Arkansas
     xlectric CooperativeCorporationmvhois In-,'
     Jured while wor.kingln Texas sue, his Z@OYer
     under the laws of the state of Texas?'
Eonorable P. 3. ilill,page 3


           Section 2 or Article a306, Eeviaea Statutes'
of Texas, relating tc the ii'orkmenVsCompensationLuw,
reads &E fOl.iOVJS:
          "The pFOQidOIlS     of %his la,w~shjllnot
     n~?ly to aotiona to recover demeges for per-
     3ora.linjuriesnor ror death resuiting frou
     -,ersonelinjuries sustnined by'donestio
     serv&nts, fernnlaborers,rsnch laborers,
     car to euployeo of wzy firm, person or
     cor~orstlonhaving in his or their employ
     less than three employes,nor to employes
     of any person, firs, or corporat.ion.operst-
     irigany steam, electrio,street or inter-
     urbii;l
           raiiviayes e ooiimoncarrier.
     ecgloyer 4 three cr more employes sRl3    t
     tizo of beco&n;7,    s subscriber shell rmsin
     LLtnC
     liobilitfes.duties end exemptions of such,
     notwithst&tiingsfter hsvln,?become e sub-
     ccrioer the member of emvI.ovesiusy
                                       tittimes
     bo le~eas
             than three.* .(Un&rscorFngours)

             Se.Otion 1,   02 Artfole 82OQ re&s‘in *t   as.
follovrs:
          *~E.nployer*she31 meon eny person,,
     flrm;'partnership,association of persons
     or corporut%onsor thelr.lag~lrcpresente-
     tives that zskes contracts of hire."
          The Texas Workuen*s CompensationLapels en
eloctivonet, end the leg&l relation arising between
ths ez~loyae, ths ezqo,Dloj~~ end insurer, who bringihe.a-
ocives vzithinthe.o>erutionof the act, is oontrcctuel~.
Th ?&in objactiveOP the sot is to provide, in lieu
of cozmor~law liability, oertain .sndaboolute,coupensa-
tion or boaafite to uqloyees or.the3.rde;idn&ents      In
cases where .suohem~loyeashsvveroceived.injuriesin
tf?acurse of their employsent resulting in disability
or Geath. Any employer of lsbor,'unissshe is exwesaly
exciutieii
         fro.mthe oaaration of the la-d,is sl;ibject    to
the act, und nay bticome:Isuhsoribar to the association.
Ly co;l$lgingwith the sot, the employer bacom6s,~uxcept
.d td certain clafinsfor exemplary dainwgjcs,  exempt ‘from
all coscon .hw or statt&ory liability on account of in-
Juriw sufteredby.his employees. The statute does nqij
Honor;:bleT. B. Hill, page 4


us5 the word *'regul~Por wre&l.arlyenployed" or WOnployed
solely within the state" to characterizethe continuityof
               of the three or ore esiployem, To ereqt
the e;nlloyl;lent
an e.zployerSroathe operation OS the act in Texas on the
g-ouhd of rcduation OS nurnbcrOS employees, it viould ai)perr
necessary to show t&t  tbs nuber oS mployees hss been
peranently reduced below three. ,~,
          IS the SouthwestArkansas Xleatric Cooperative
Corporationdoes not elect to corm tier the Texas QIorkmn*s
CospeusationLaw, the Guestionthen arises, would one of
tmir eZlplOyees injured in Texas have the right to Sue under
the Texas laws and recover a judgstentin such suit?
          This question is unique to the extent that Arkans-s
is one o? the two re.xainin&states that does not have a Work-
:aen'scoapeasationact. IS it were not Sor that fact the
case of   Sradford   Zleqtric   Light   Co.   v.   3ennie   X. Clapper,
2.56U. 3. 145;76.L. ed. 1028, 52 5. Ct. 571, 82 A. L. Il.
896; would be exactly in point. The facts In the Clapper.
case, wpra, are Identicalwith the situution you inquire
about in your letter. %'e'mntion this aase to disti...guishit
as certainly it would control in this instance if Arkansas
bad any Sam of workmen's CogDensationact.
          Since the State oS Arkansas does hot have a work-
I*en'scompensationsot, -A%See1 that the rule OS lcx loci
deiecti Huuld apply ii an elnployaeof the southwestmicanss
;ilect&‘ic
         CooperativeCorporationwe~‘einjured in Texas. It
is thoroughlyestablishedas a gemral rule that the lag OS
the place where the injury incurred 16 the law that governs
and it applies with respect to the substantive-phasesOS
torts or 'theactions thereior. Curtis v. Conpbell, 70 Fed.
(2d) 81; Loranger v. Nsdeau, 10 Pac. (2d) 63, at p. 65: Wad-
cury v. Central~Ver.mntRailway, 12 hr.3. (2d) 732. In thte
ci;aeof Curtis v. Campbell, supra, certiori denied, 55 Sup. Ct.
549, 295 U.S. 737, Circuit Judge XOOlley states the rule OS
the iaw of tireplace ln the Sollowlng language:
           "The heart OS the titer is thit tbs law
     OS the plade of a tort gives a *right OS aotion'
    .to one fulling within its term; and it does 8s
     giz",;t regard to the residence of the tort-
            . In such case 'the law of the place where
     the right of aotionwas acquired or the liability
     n3s Incurred will  govern as to th;e right of ac-
     ticjn,fStory on ConSliat OS Laws ( 9th Zd.) 775;
Eozorable   T. 3. Hill,   Page 5


     American law InstituteRestatexent, Conflict
     OS LaWa, 1 i 449, 455; Texas & N. 0. R. Co. v.
     Cross, 60 Tex. Civ. App. 621, 128 8. W. 1173;
     Louci-8v. Stadard Oil Co., 224 N.Y. 99, 120 N.
     Ii.198; &later v. Mexican P..R. Cb., 194 U. 8.
     120, 126, 24 S. Ct. 381, 4&i. Ed* 900; Ormsby
     v. Chase, 290 U.S. 387, 54 S. Ct. 211, 78 L.
     Ed. 378, 92 ii. L. R. 1499."
          Roth the Courts of the State OS Arkansas nnd the
State of Texas have recognized the rule of lex loci delecti.
Zee Cueron, et alv. VandergriSS (Sup. Ct., i&c.), 13 8. 7:.
1092, Taxas &W. 0. R. Co., et alvs.Mi.fler, et al, 128 S.
vi.1165.
          You are respectfullyadvised tint it is the opinion
of this department that the 5outhwest Arkansas Slectrlo Co-
operative Corporationmay elect to come under the ;iorkinen~s
Coxpensation.Lawof Texas. However.,If the company does not
choo.seto come under the Korkxen's CompensationAct of Texas,
those employeeswho are injured in T&as under the rule of
lex loci delecti may pursua their Olalms for damages under
the laws of the‘stata of Texas.
                                        Yours very truly
                                   XmORNEY OrnRAL 03 l%xAs


                                   BY        (Slgaed)
                                             FredePlk B Isely
                                                    Assistant